Order issued September 20, 2012




                                              In The
                                   Tourt of ApptaW
                                  Diotrirt 01 &rt ttBattao
                                       No. 05-12-00154-CR


                              THE STATE OF TEXAS, Appellant
                                                 V.
                        TERRANCE GERMAINE WILKINS, Appellee


                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F10-62224-X

                                            ORDER
       The Court GRANTS appellee's September 13, 2012 motion for extension of time to file his

appellee and cross-appellant's brief Appellee and cross-appellant' s brief received by the Clerk on

September 14, 2012 is DEEMED timely filed on the date of this order.




                                                       LANA MYERS
                                                       JUSTICE